Allowable Subject Matter
Claims 21-40 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kinsely (see PTO892) teaches a field extraction template comprising field names and ordering data for the field names; Noel (see PTO892) teaches generating extraction rules based on pre-defined field extraction templates, which specify a set of field names, a delimiter for dividing up data items, and ordering data for mapping those field names to chunks of the data item resulting from the dividing; Brown (see PTO892) teaches a method for describing target data as a sequence of pattern elements and pattern element groups that comprise an overall target pattern using regular expression syntax; Rao (see PTO892) teaches a method for automatically obtaining information from a resume; McKnight (see PTO892) teaches a method of capturing document style by example; Fukishima (see PTO892) teaches generating a hierarchical data structure from unstructured document data; Byron (see PTO892) teaches searching for contextualizing features; Lee (see PTO892) teaches detecting tabular data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178